United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 20-7058                                                   September Term, 2020
                                                              FILED ON: MARCH 5, 2021

TERRENCE P. COLLINGSWORTH, ET AL.,
                   APPELLANTS

v.

DRUMMOND COMPANY, INC., ET AL.,
                APPELLEES


                          Appeal from the United States District Court
                                  for the District of Columbia
                                      (No. 1:19-cv-01263)



       Before: TATEL and WALKER, Circuit Judges, and GINSBURG, Senior Circuit Judge.

                                        JUDGMENT

        The court considered this appeal from the order of the United States District Court for the
District of Columbia granting the defendants’ motions to dismiss on the record from the district
court and on the parties’ briefs. See Fed. R. App. P. 34(a)(2); D.C. Cir. R. 34(j). The court
afforded full consideration to the issues presented and determined a published opinion is not
warranted. See D.C. Cir. R. 36(d). For the reasons stated below, it is

       ORDERED and ADJUDGED that the judgment of the district court be AFFIRMED.

        Plaintiff Terrence Collingsworth is a lawyer who has spent many years bringing alien tort
suits against defendants Drummond Co., Inc. and related entities in the United States District
Court for the Northern District of Alabama, alleging the Drummond defendants sponsored
terrorism in Colombia. See, e.g., Romero v. Drummond Co., Inc., 552 F.3d 1303 (11th Cir.
2008). The Drummond entities sued Collingsworth and others in the same court alleging
Collingsworth, with the help of his co-plaintiffs here, Albert van Bilderbeek and Ivan Otero
Mendoza, had bribed witnesses in the alien tort suits. See Drummond Co., Inc. v. Conrad &


                                                 1
Scherer, LLP, 885 F.3d 1324, 1330-32 (11th Cir. 2018). The Drummond entities made similar
accusations of bribery by the present plaintiffs in advertisements and interviews that appeared in
the Colombian media. The plaintiffs sued the Drummond defendants and others in our district
court over these two sets of allegedly defamatory statements. The district court dismissed the
action, holding it lacked personal jurisdiction over the defendants and finding the plaintiffs’
request for jurisdictional discovery was futile. Collingsworth v. Drummond Co., Inc., No. 19-
1263, 2020 WL 2800612 (D.D.C. May 29, 2020).

        The district court was correct to hold it lacked personal jurisdiction. No defendant is
alleged to be a resident of the District of Columbia or otherwise to be “at home” in the District.
See Erwin-Simpson v. AirAsia Berhad, 985 F.3d 883, 889-90 (D.C. Cir. 2021). That being the
case, “we must first decide whether statutory jurisdiction exists under the District’s long-arm
statute.” Forras v. Rauf, 812 F.3d 1102, 1105-06 (D.C. Cir. 2016); D.C. Code § 13-423. 1 We
apply the long-arm statute as interpreted by the D.C. Court of Appeals. See Companhia
Brasileira Carbureto de Calicio v. Applied Indus. Materials Corp., 640 F.3d 369, 372-73 (D.C.
Cir. 2011).

        The plaintiffs argue for statutory jurisdiction solely under subsection (a)(1) of the long-
arm statute, which allows a court to exercise jurisdiction over a person “as to a claim for relief
arising from the person’s ... transacting any business in the District of Columbia.” D.C. Code
§ 13-423(a)(1). This argument is unavailing because their claims do not arise from any
transaction of business in the District.

         The plaintiffs attempt to characterize the Drummond defendants’ statements as business
activity conducted in the District by asserting the statements were made for the “business
purpose” of intimidating Collingsworth, who lives in D.C. and was allegedly a threat to their
business. This fails for two reasons. First, not all conduct that has some conceivable “business
purpose” is itself a transaction of business. See Etchebarne-Bourdin v. Radice, 982 A.2d 752,
758-60 (D.C. 2009) (holding “continuing professional education” falls “outside the meaning of
‘transacting business’”). Second, the statements were made in Alabama and Colombia, not “in
the District.” See Crane v. Carr, 814 F.2d 758, 761-62 (D.C. Cir. 1987) (sending a defamatory
letter from New York to Belize about a D.C. resident “was not an act in the District” under (a)(1)
regardless of reputational effects in D.C.); Forras, 812 F.3d at 1106 (similar).

       The plaintiffs maintain the court need not consider the text of the long-arm statute at all,
because subsection (a)(1) is “coextensive” with the Due Process Clauses of the Constitution of
the United States, meaning the court should skip straight to the constitutional inquiry. As the
D.C. Court of Appeals has said, this interpretation “cannot be correct.” Holder v. Haarmann &
Reimer Corp., 779 A.2d 264, 270 & n.5 (D.C. 2001). While it is true the “transacting any
business” provision reaches to the constitutional limit in cases where it applies, this means only

1
 Because the district court lacked jurisdiction under the long-arm statute, we need not address the plaintiffs’
constitutional arguments.

                                                      2
that the provision “covers any transaction of business in the District of Columbia that can be
reached jurisdictionally without offending the Due Process Clause.” Mouzavires v. Baxter, 434
A.2d 988, 990-93 (D.C. 1981) (capitalization altered).

        Finally, the district court did not abuse its discretion in denying the plaintiffs’ request for
jurisdictional discovery. Such a request is properly rejected where there is no reason to expect it
would produce facts showing the court has jurisdiction. See Erwin-Simpson, 985 F.3d at 892.
The plaintiffs sought to discover information about the defendants’ intent to cause harm to
Collingsworth in the District. They failed to explain how such evidence could be relevant to
whether the defendants transacted any business in the District, and the district court therefore
reasonably concluded discovery would not help the court establish jurisdiction.

        The Clerk is directed to withhold issuance of the mandate until seven days after
resolution of any timely petition for rehearing or rehearing en banc. See Fed. R. App. P. 41(b);
D.C. Cir. R. 41(b).

                                             Per Curiam

                                                               FOR THE COURT:
                                                               Mark J. Langer, Clerk

                                                       BY:     /s/
                                                               Daniel J. Reidy
                                                               Deputy Clerk




                                                   3